DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.

Status of Claims
	
	Claims 1-20 of US Application No. 15/951,014, filed on 11/23/2020, are currently pending and have been examined. Claims 1 and 13 have been amended. 
 
Response to Arguments
	Applicant’s arguments and amendments, see REMARKS, filed 11/23/2020, with respect to the rejection of claims 1-11, 13-15, and 18 -20, under 35 U.S.C. §101, have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn.



	Applicant’s arguments with respect to the rejection of claims 1-20, under 35 U.S.C. §103, have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn.

	With respect to the rejection of claims 1-11, 13-15, and 18 -20, under 35 U.S.C. §101, Applicant has amended the claims to recite the limitation “…wherein the vehicle is controlled by the third estimator with the estimate of the final road surface friction coefficient.” By controlling the vehicle with the third estimator this limitation integrates the judicial exception into a practical application of that exception and renders the claim eligible under §101

	With respect to the rejection of claims 12, 16 and 17, under 35 U.S.C. §101, applicant has not amended the claim to recite the same limitations as amended claims 1 and 13. If claim 12 was amended similarly to claims 1 and 13 it would be eligible under §101. 

	Applicant argues that “…comparing the first road surface friction coefficient obtained from the vehicle information with the second road surface friction coefficient obtained from the external information, and switching to an estimation result of the road surface friction coefficient having a higher reliability degree make it possible to computer functionality is improved by the claimed invention. Therefore, since the claims pass the steps of the 35 USC 101 analysis from the new guidelines of 2019, the claims are patent eligible as shown above. Therefore, this rejection should now be removed. Therefore, this rejection should be removed.” 

The Examiner respectfully disagrees.

	Improving the accuracy of the result does not directly improve the functionality of the computer. The increased accuracy would be achieved if the process was being performed by a human either in their mind or with paper or pen. The computer is merely a generic tool to implement the process with. Therefore, claim 12 does not integrate the judicial exception into a practical application of that exception and is ineligible under §101. (See below rejection for detailed analysis under the 2019 PEG)

	With respect to the rejection of claims 1-7, 11-15, 17, and 19-20, rejected under 35 U.S.C. § 103, Applicant argues that the combination of Kogure and Nakao fails to teach or suggest "a first estimator configured to estimate a first road surface friction coefficient on a basis of a vehicle information acquired from the vehicle;
 
basis of an external information acquired from an outside of the vehicle; and 

	a third estimator configured to estimate a final road surface friction coefficient from the first road surface friction coefficient and the second road surface friction coefficient on a basis of a comparison result of a first reliability degree and a second reliability degree to control the vehicle, the first reliability degree indicating a reliability of the first road surface friction coefficient, the second reliability degree indicating a reliability of the second road surface friction coefficient, 

	the vehicle is controlled by the third estimator with the estimate of the final road surface friction coefficient".  (Emphasis added by Applicant)

	With respect to the cited claimed language Kogure teaches the following:

"a first estimator configured to estimate a first road surface friction coefficient on a basis of a vehicle information acquired from the vehicle; (the first road friction coefficient estimating section 5 is connected with a front wheel steering sensor 10, a wheel speed sensor 11, a lateral acceleration sensor 12, and a yaw rate sensor 13, and inputs a front wheel steering angle, respective wheel speeds, a lateral acceleration, and a yaw rate from the respective sensors. The first friction coefficient Uy is determined based off of the information gathered by the sensors, i.e., acquired from the vehicle - See at least ¶ [0019] and [0035])
 
	a second estimator configured to estimate a second road surface friction coefficient on a basis of an external information acquired from an outside of the vehicle; and (estimating section 7, i.e., a second estimator, is connected with a pair of left and right CCD cameras and inputs images of the scenery in front of the vehicle, i.e., on a basis of external information. The third friction coefficient is judged based on image data from the left and right CCD cameras whether or not the road on which the vehicle presently travels is in any situations of snowy, wet, and dry conditions - See at least ¶ [0043]) 

	With respect to the limitation “acquired from an outside of the vehicle”, as addressed in the previous office actions, Kogure does not explicitly state that the cameras are located on the exterior of the vehicle, Kogure is silent on the placement of the cameras other than to say they are on the left and right side of the vehicle. 

	Nakao is cited to substitute the road condition information, e.g., snowy, wet, and dry, identified by the CCDs of Kogure with received road condition information, e.g., asphalt or packed snow. 

	The combination of these two pieces of art meet the entire limitation above.

	a third estimator configured to estimate a final road surface friction coefficient from the first road surface friction coefficient and the second road surface friction coefficient on a basis of a comparison result of a first reliability degree and a second reliability degree to control the vehicle, the first reliability degree indicating a reliability of the first road surface friction coefficient, the second reliability degree indicating a reliability of the second road surface friction coefficient, (estimating selection section 8 is used to select the most reliable value from among the coefficients - See at least ¶ [0018] The determination of the reliability is based on the calculated force and the degree of the that force when applied to the estimating value selection friction circle of Fig. 6. - See at least ¶ [0071]-[0075] and Figs. 6 and 7)

	Here, Kogure is teaching that the absolute value of the force acting on the vehicle is compared to a value of 0.2Mg. If the force is less than this threshold value then the road surface information derived friction coefficient is more reliable than the alternative friction coefficients. Examiner agrees that the comparison of this absolute force to a threshold force does not teach a comparison of a first reliability degree and a second reliability degree. 

	Additionally, Examiner agrees that the comparison of the angle of the force vector to a set of threshold angles, when the force is greater than 0.2Mg, does not teach a comparison result of a first reliability degree and a second reliability degree, the first reliability degree indicating a reliability of the first road surface friction coefficient, the second reliability degree indicating a reliability of the second road surface friction coefficient.

the vehicle is controlled by the third estimator with the estimate of the final road surface friction coefficient". Kogure does not explicitly teach controlling the vehicle based on the final road surface coefficient. However, Nakao teaches a program for controlling a vehicle by which performance of the driving control of the vehicle is improved on the basis of information on slipperiness such as friction coefficients of the road, i.e., the vehicle control is modified based on the friction coefficients - See at least ¶ [0001]

	Applicants remaining arguments are based on the above underlined claim language and have been addressed in the arguments above. 

	Examiner agrees with Applicant that the combination of Kogure and Nakao does not explicitly teach “…a third estimator configured to estimate a final road surface friction coefficient from the first road surface friction coefficient and the second road surface friction coefficient on a basis of a comparison result of a first reliability degree and a second reliability degree to control the vehicle, the first reliability degree indicating a reliability of the first road surface friction coefficient, the second reliability degree indicating a reliability of the second road surface friction coefficient…” (Emphasis added by the Examiner) Therefore, the previous rejections, under 35 U.S.C. §103, has been withdrawn.

Claim Objections
	Claims 1, 11-13, and 20 are objected to because of the following informalities:

Claims 1, 12, and 13 recite the limitation “…an outside…” Examiner suggests amending the limitation to recite --outside--. 

Claim 11 recites the limitation “…a weather…” Examiner suggests amending the limitation to recite --weather--.

Claim 11 recites the limitation “…an information…” Examiner suggests amending the limitation to recite --information--.

Claim 20 recites the limitation “…indicating a highest reliability.” Examiner suggest amending the limitation by removing the wording.

Appropriate correction is required.

			

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12, 16, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


2A Prong 1
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception. Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, independent claim 12 recites:

 “…estimating a first road surface friction coefficient 5 on a basis of a vehicle information acquired from the vehicle;

…estimating a second road surface friction coefficient on a basis of an external information acquired from an outside of the vehicle



The claim limitations, when given their broadest reasonable interpretation, are directed to mental process steps since they may be performed in the human mind. Therefore these limitations are abstract ideas and claim 12 is directed to a judicial exception. 

2A Prong 2
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application:

the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;

the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;

the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;

the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and

the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Examples in which the judicial exception has not been integrated into a practical application include:

the additional element(s) merely recites the words ‘‘apply it' '  (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 

the additional element(s) adds insignificant extra-solution activity to the judicial exception; and

the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, claim 12 does not recite additional elements that integrate the judicial exception into a practical application of that exception. 

Prong 2B
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing 

In the instant application, claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 

Based on the above analysis, claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 16 recites “…wherein the second road surface friction coefficient is estimated on a basis of the external information acquired from another vehicle, and…” Which is mere data gathering and is an insignificant extra-solution activity. In the specification the reception of external information is described generally, i.e., at a high level. Therefore, the receiving of the external information is no more than a tangential addition to the claim. (See MPEP 2106.05(g)) Thus, the limitation of claim 16 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 16 further recites “the second reliability degree is calculated on a basis of a wheel drive type or a type of a power unit of the other vehicle.” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 17 recites “…wherein the estimate of the final road surface friction coefficient is selected from among the first and second road surface friction coefficients having a higher reliability degree.” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (US 9,643,617 B2, “Fischer”).

	Regarding claim 1, 12, and 13 Fischer discloses a friction coefficient estimation from camera and wheel speed data and teaches: 

A road surface friction coefficient estimation apparatus for a vehicle, the road surface friction coefficient estimation apparatus comprising: (the invention relates to an apparatus for estimating the friction coefficient in a moving vehicle using a forward-looking camera, at least one wheel speed sensor, and evaluation means - See at least Col. 4 , Ln. 51-54)

a processor executing a program to control the vehicle, comprising: (the evaluation means, i.e., a processor, are configured, i.e., programmed, to analyze image data from the camera so as to allow conclusions with respect to the road surface and to perform a friction coefficient classification - See at least Col. 4, Ln. 55-58)

a first estimator configured to estimate a first road surface friction coefficient on a basis of a vehicle information acquired from the vehicle; (the wheel speed analysis, i.e., acquired from the vehicle, is performed in an EBS controller which can transmit the wheel friction coefficient Uw to a bus system - See at least Col. 5, Ln. 9-10)

a second estimator configured to estimate a second road surface friction coefficient on a basis of an external information acquired from an outside of the vehicle; and (the images, i.e., external information acquired from the outside of the vehicle, are analyzed in a controller of the camera system, which can transmit the camera friction coefficient Uk to a bus system - See at least Col. 5, Ln. 6-8)

a third estimator configured to estimate a final road surface friction coefficient from the first road surface friction coefficient and the second road surface friction coefficient (a third controller can receive the friction coefficients from the bus system and perform a merger of the friction coefficient data, i.e., estimates a final road surface friction coefficient - See at least Col. 5, Ln. 11-14) on a basis of a comparison result of a first reliability degree and a second reliability degree, the first reliability degree indicating a reliability of the first road surface friction coefficient, the second reliability degree indicating a reliability of the second road surface friction coefficient, (the respective reliability information assigned to the friction coefficients can be checked to determine whether the respective coefficients can be used as a reliable value. Then, based on the consideration of the camera friction coefficient and the wheel friction coefficient the method produces an estimated friction coefficient, i.e., based on the comparison of the reliability of the two coefficients - See at least Col. 6, Ln. 1-21 and Fig. 2)

 wherein the vehicle is controlled by the third estimator with the estimate of the final road surface friction coefficient. (a vehicle system such as a driver assistance system or a vehicle dynamic controller system is controlled or adjusted dependent on the estimated friction coefficient - See at least Col. 6, Ln. 25-28)

	Regarding claim 7, Fischer further teaches: 

a second reliability degree calculator configured to calculate the second reliability degree. (the images, i.e., external information acquired from the outside of the vehicle, are analyzed in a controller of the camera system, which can transmit the camera friction coefficient Uk to a bus system. - See at least Col. 5, Ln. 6-8 Additionally, reliability information is assigned to the camera based friction coefficient - See at least Col. 6, Ln. 4-6 and Fig. 2)

	Regarding claim 11, Fischer further teaches:

wherein the second estimator estimates the second road surface friction coefficient on a basis of the external information regarding a weather, (A road section comprising reflections caused by the road surface being wet from rain, i.e., weather, is assigned another friction coefficient Uk than a section that does not reflect, i.e., is dry - See at least Col. 5, Ln. 56-60 and Fig. 1) and the second reliability degree calculator calculates the second reliability degree in accordance with a reliability degree of an information regarding the weather. (the problematic case of a reflecting new road, i.e., a wet road, the friction coefficient Uk estimated from the camera image would initially have to be rated uncertain, i.e., its reliability is based on the weather - See at least Col. 6, Ln. 34-36)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 2-5, 14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer, as applied to claims 1, 12, and 13, in view of Kogure (US 2002/0072841 A1, “Kogure”) 

	Regarding claim 2, Fischer further teaches:

a first reliability degree calculator configured to calculate the first reliability degree, wherein the first reliability degree calculator calculates the first reliability degree on a basis of a driving state of the vehicle [] (the wheel speed analysis, i.e., acquired from the vehicle, is performed in an EBS controller which can transmit the wheel friction coefficient Uw to a bus 

	Fischer does not explicitly teach that the first reliability degree is higher in a transient driving state than in a steady driving state. However, Kogure discloses a road friction coefficient estimating apparatus for vehicles and teaches:

[] such that the first reliability degree is higher in a transient driving state than in a steady driving state. (selection section 8 is used for selecting a most reliable value from among the road friction coefficients Ux, Uy, and Ui, estimated by the first, second, and third road friction estimating sections. - See at least ¶ [0018] Reliability is determined by the calculated friction coefficients and forces measured by various sensors on the vehicle, i.e. wheel steering angle, wheel speed, engine speed – See at least ¶ [0050]; estimating value selection section 8 calculates a total force values then compares that to reliability measures associated with each calculated coefficient – See at least ¶ [0069] – [0077], and Fig. 7; if the total force calculated is greater than 0.2 Mg, i.e. in a transient state, then the reliability degree for the first calculated friction coefficient increases, i.e. is higher – See at least ¶ [0035],  [0071] – [0076], and Fig. 7.) 
	
	In summary, Fischer teaches assigning a reliability value to a road friction coefficient calculated on a basis of the vehicle driving state, i.e., wheel speed. Fischer 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the friction coefficient estimation from camera and wheel speed data of Fischer to provide for the force based reliability determination, as taught in Kogure, to accurately estimate road friction coefficients over a wide range of vehicle motion. (At Kogure ¶ [0009])	

	Regarding claim 3, Fischer does not explicitly teach, but Kogure further teaches:

wherein the first reliability degree calculator calculates the first reliability degree such that the first reliability degree is higher with an increase in an acceleration of the vehicle. (Reliability is determined by the friction coefficients and force measured by various sensors on the vehicle, i.e. wheel steering angle, wheel speed, engine speed – See at least ¶ [0050]; estimating value selection section 8 calculates a total force value then compares that to reliability measures associated with each calculated coefficient – See at least ¶ [0069] – [0077], and Fig. 7; if the total force calculated in the lateral or longitudinal directions, i.e. acceleration/deceleration, is greater than 0.2 Mg, i.e. in a transient state, then the reliability degree for the first calculated friction 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the friction coefficient estimation from camera and wheel speed data of Fischer to provide for the force based reliability determination, as taught in Kogure, to accurately estimate road friction coefficients over a wide range of vehicle motion. (At Kogure ¶ [0009])	

	Regarding claim 4, Fischer does not explicitly teach, but Kogure further teaches:

wherein the first reliability degree calculator calculates the first reliability degree such that the first reliability degree is higher with an increase in a deceleration of the vehicle. (Reliability is determined by the friction coefficients and force measured by various sensors on the vehicle, i.e. wheel steering angle, wheel speed, engine speed – See at least ¶ [0050]; estimating value selection section 8 calculates a total force value then compares that to reliability measures associated with each calculated coefficient – See at least ¶ [0069] – [0077], and Fig. 7; if the total force calculated in the lateral or longitudinal directions, i.e. acceleration/deceleration, is greater than 0.2 Mg, i.e. in a transient state, then the reliability degree for the first calculated friction coefficient increases, i.e. is higher – See at least ¶ [0035],  [0071] – [0076], and Fig. 7.)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the friction coefficient estimation from camera and wheel speed data of Fischer to provide for the force based reliability determination, as taught in Kogure, to accurately estimate road friction coefficients over a wide range of vehicle motion. (At Kogure ¶ [0009])

	Regarding claim 5, Fischer does not explicitly teach, but Kogure further teaches:

wherein the first reliability degree calculator calculates the first reliability degree such that the first reliability degree is higher with an increase in a steering wheel angle of the vehicle.  (Reliability is determined by the friction coefficients and force measured by various sensors on the vehicle, i.e. wheel steering angle, wheel speed, engine speed – See at least ¶ [0050]; estimating value selection section 8 calculates a total force value then compares that to reliability measures associated with each calculated coefficient – See at least ¶ [0069] – [0077], and Fig. 7; if the total force calculated, including forces caused by steering increased steering angles, is greater than 0.2 Mg, i.e. in a transient state, then the reliability degree for the first calculated friction coefficient increases, i.e. is higher – See at least ¶ [0035],  [0071] – [0076], and Fig. 7.)



	Regarding claim 14, Fischer further teaches:

[] reliability degree [] (reliability information may be assigned respectively to the camera friction coefficient and the wheel friction coefficient - See at least Col. 6, Ln. 2-6 and Fig. 2)

	Fischer does not explicitly teach, but Kogure further teaches:

wherein the third estimator adopts among the first and second road surface friction coefficient having a higher reliability degree as an estimation result of the final road surface friction coefficient. (An estimating value selection section 8 takes as an input the friction coefficients from estimators 1 through 3 and calculates a force value associated with each friction coefficient, i.e. reliability measure, and determines a final road coefficient – See at least ¶ [0050], [0069] – [0077], and Fig. 7)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the friction 

	Regarding claim 17, Fischer further teaches:

[] reliability degree [] (reliability information may be assigned respectively to the camera friction coefficient and the wheel friction coefficient - See at least Col. 6, Ln. 2-6 and Fig. 2)

	Fischer does not explicitly teach, but Kogure further teaches: 

wherein the estimate of the final road surface friction coefficient is selected from among the first and second road surface friction coefficients having a higher reliability degree. (An estimating value selection section 8 takes as an input the friction coefficients from estimators 1 through 3 and calculates a force value associated with each friction coefficient, i.e. reliability measure, and determines a final road coefficient – See at least ¶ [0050], [0069] – [0077] and Fig. 7 )
	
	Regarding claim 19, Fischer further teaches:

[] reliability degree [] (reliability information may be assigned respectively to the camera friction coefficient and the wheel friction coefficient - See at least Col. 6, Ln. 2-6 and Fig. 2)

wherein the estimate of the final road surface friction coefficient is selected from among the first and second road surface friction coefficients having a higher reliability degree by the circuitry, (An estimating value selection section 8 takes as an input the friction coefficients from estimators 1 through 3 and calculates a force value associated with each friction coefficient, i.e. reliability measure, and determines a final road coefficient – See at least ¶ [0050], [0069] – [0077] and Fig. 7) wherein the circuitry includes a central processing unit. (the equations to determine a road friction coefficient contain the variable                                 
                                    
                                        
                                            t
                                        
                                        
                                            a
                                        
                                    
                                
                             which is the clock of the system computer, i.e., a central processing unit - See at least ¶ [0039])

	Regarding claim 20, Fischer further teaches: 

wherein the circuitry includes: a circuit hardware to estimate the first road surface friction coefficient on the basis of a vehicle information acquired from the vehicle; (the wheel speed analysis, i.e., acquired from the vehicle via a wheel speed sensor, is performed in an EBS controller, i.e., circuitry, which can transmit the wheel friction coefficient Uw to a bus system - See at least Col. 5, Ln. 9-10)

a circuit hardware to estimate a second road surface friction coefficient on a basis of the external information acquired from the outside of the vehicle; and (the evaluation means, i.e., a processor (circuitry), is configured, to analyze image data of the camera so as to allow conclusions with respect to the road surface and to perform a friction coefficient classification - See at least Col. 4, Ln. 55-58)

a circuit hardware to estimate a final road surface friction coefficient from the first road surface friction coefficient and the second road surface friction coefficient (a third controller, i.e., circuitry, can receive the friction coefficients from the bus system and perform a merger of the friction coefficient data, i.e., estimates a final road surface friction coefficient - See at least Col. 5, Ln. 11-14) on the basis of a result of the comparison of the first reliability degree and the second reliability degree, the first reliability degree indicating the reliability of the first road surface friction coefficient, the second reliability degree indicating the reliability of the second road surface friction coefficient (the respective reliability information assigned to the friction coefficients can be checked to determine whether the respective coefficients can be used as a reliable value. Then, based on the consideration of the camera friction coefficient and the wheel friction coefficient the method produces an estimated friction coefficient, i.e., based on the comparison of the reliability of the two coefficients - See at least Col. 6, Ln. 1-21 and Fig. 2) indicating a highest reliability.

s 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer, as applied to claim 1, in view of Nakao et al. (US 2001/0045891 A1, “Nakao”).

	Regarding claim 6, Fischer does not explicitly teach wherein the external information is acquired from another vehicle. However, Nakao discloses a system for distributing road surface information, system for collecting and distributing vehicle information, device for transmitting vehicle information and program for controlling vehicles and teaches: 

wherein the external information is acquired from another vehicle. (information concerning the road surface, i.e. friction coefficient, is distributed to a network of vehicles – See at least ¶ [0019], [0020] and Fig. 3; this information is received, i.e. acquired, by a different vehicle in the network to determine that vehicle’s corrected road friction measurement – See at least ¶ [0012])

	In summary, Fischer estimates a friction coefficient based on external upcoming information and internal immediate information. The external information is checked against the internal information to determine its plausibility and reliability. Fischer does not explicitly teach that the external information is acquired from another vehicle. However, Nakao discloses a system for distributing road surface information, system for collecting and distributing vehicle information, device for transmitting vehicle information and program for controlling vehicles and teaches distributing friction coefficient information to a network of vehicles to be used by the receiving vehicle to 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the friction coefficient estimation from camera and wheel speed data of Fischer to provide for the ability to receive road friction information from vehicle’s travelling along the same road, as taught in Nakao, to improve performance of driving control of the vehicle on basis of the road surface information. (At Nakao ¶ 12) 

	Regarding claim 15, Fischer further teaches:

wherein the second estimator estimates the second road friction coefficient on a basis of the external information (the images, i.e., external information acquired from the outside of the vehicle, are analyzed in a controller of the camera system, which can transmit the camera friction coefficient Uk to a bus system - See at least Col. 5, Ln. 6-8

	Fischer does not explicitly teach, but Nakao further teaches: 

[] acquired from another vehicle. (information concerning the road surface, i.e. friction coefficient, is distributed to a network of vehicles – See at least ¶ [0019], [0020] and Fig. 3; this information is received, i.e. acquired, by a different vehicle in the network to determine that vehicle’s corrected road friction measurement – See at least ¶ [0012])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the friction coefficient estimation from camera and wheel speed data of Fischer to provide for the ability to receive road friction information from vehicle’s travelling along the same road, as taught in Nakao, to improve performance of driving control of the vehicle on basis of the road surface information. (At Nakao ¶ 12)

Allowable Subject Matter
	Claims 8-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



	The closest prior art of record, Fischer, discloses friction coefficient estimation from camera and wheel speed data.

	With respect to claims 8-10, 16, and 18, Fischer taken either individually or in combination with other prior art of record fails to teach or suggest: “…the second reliability degree calculator calculates the second reliability degree on a basis of a wheel drive type or a type of a power unit of the other vehicle”, “…when the wheel drive type is a front-wheel drive or a rear-wheel drive, the second reliability degree calculator calculates the second reliability degree such that the second reliability degree is higher than the second reliability degree obtained when the wheel drive type is an all-wheel drive”, “…wherein when the type of the power unit is a motor, the second reliability degree calculator calculates the second reliability degree such that the second reliability degree is higher than the second reliability degree obtained when the type of the power unit is an engine”, “…and the second reliability degree is calculated on a basis of a wheel drive type or a type of a power unit of the other vehicle”, and “…and calculate the second reliability degree on a basis of a wheel drive type or a type of a power unit of the other vehicle.” in combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Falconer et al. (US 10,814,846 B2, “Falconer”) discloses a traction control based on friction coefficient estimation and teaches determining a confidence factor to produce confidence estimates of the possible road conditions when multiple road friction coefficient estimates are determined from multiple sources. (See at least Col. 2, Ln. 60-67 and Col. 3, Ln. 1-65) Additionally, falconer teaches obtaining the information to determine road friction coefficient estimates from sources within and external to the vehicle (See fig. 1 #102)
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/C.L.C./Examiner, Art Unit 3662       


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662